DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin J. Duffy on 13 April 2021.
The application has been amended as follows (See Amended claim 16 and 19 below): 

Claim 16. The system of claim 1, further comprising a barrier insert positionable within the first trough, the barrier insert spanning a width of the first trough along a bottommost portion of the hydroponic flow path of the first plant growing segments.

Claim 19.  A method for operating a portable indoor hydroponic garden system, comprising:
providing a portable indoor hydroponic garden system, the portable indoor hydroponic garden system comprising: 
an enclosure having an interior volume and an opening extending into the interior volume, the interior volume defining a climate-controlled zone arranged at the opening and configured to regulate light, temperature, or humidity therein;
a tiered growing assembly housed fully within the enclosure, the tiered growing assembly comprising:
a first tray for containing hydroponically-grown plants arranged at an upper portion of the climate-controlled zone and defining a first plant-growing segment of a hydroponic flow path, wherein the first tray comprises a plurality of first panels forming a first trough and defining an outlet of the first trough in one sidewall of the first trough, the outlet extending from a floor of the first trough to an upper edge of the first trough;
a waterfall feature extending from the first tray and defining an aeration segment of the hydroponic flow path that cascades from the first segment, wherein the waterfall feature comprises an angled panel fitted in the outlet of the first trough and having a free end extending angularly away from the floor of the first trough; and
a second tray for containing hydroponically-grown plants arranged elevationally below the first tray and closer to the opening than the first tray, the second tray defining a second plant-growing segment of the hydroponic flow path that receives cascading flow from the aeration segment, wherein the second tray comprises a plurality of second panels forming a second trough having an open top side, and wherein the free end of the angled panel is positioned at least partially in the second trough extending therein at the open top side of the second trough, wherein the first plant-growing segment, the aeration segment, and the second plant-growing segment are consecutive sequential segments of the hydroponic flow path; and
a hydroponic fluid circulation system housed fully within the enclosure and configured to cause hydroponic fluid circulation along the hydroponic flow path;
wherein the waterfall feature is configured to emit a sound when hydroponic fluid flows along the aeration segment of the hydroponic flow path;
wherein the opening is configured to permit release of the sound to an ambient environment and viewing of the first plant-growing segment, the aeration segment, and the second plant growing segment of the hydroponic flow path from the ambient environment; and
wherein the tiered growing assembly is configured to visually obscure the hydroponic fluid circulation system;
arranging a group of hydroponically-grown plants in the first or second tray; and
flowing hydroponic solution along the hydroponic flow path using the hydroponic fluid circulation system, thereby emitting the sound from the waterfall feature to the ambient environment through the opening.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicants claimed invention.
 Regarding claim 1, Williams discloses a portable indoor hydroponic system, comprising an enclosure having a tiered growing assembly with first and second trays, a waterfall feature, and a hydroponic fluid circulation system.
 However, Williams fails to disclose the trough containing an outlet that extends from a floor to an upper edge of the trough and an angled panel fitted in and extending angularly away from the floor of the trough. Further prior art of record fails to disclose or make obvious the deficiencies of Williams in the manner as claimed. 
Claims 2-11 and 13-16 are allowable based on their dependency of claim 1.
Regarding claim 17, Williams discloses a method for operating a portable indoor hydroponic system, comprising providing a portable indoor hydroponic garden system comprising an enclosure having a tiered growing assembly with first and second trays, a waterfall feature, and a hydroponic fluid circulation system.
 However, Williams fails to disclose the method as claimed including providing the trough of the portable indoor hydroponic system containing an outlet that extends from a floor to an upper edge of the trough and an angled panel fitted in and extending angularly away from the floor of the trough. Further prior art of record fails to disclose or make obvious the deficiencies of Williams in the manner as claimed. 
Claim 18 is allowable based on its dependency of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        


/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642